Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledge is made of applicant’s amendment dated 06/28/21, after the Non Final Office Action on 04/02/21. Claims 2-4 have been cancelled; and new claim 6 has been added. 
Claims 1, 5 and 6 are pending.
Allowable Subject Matter
Claims 1, 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…wherein a thin resin sheet is sandwiched between the positioning bent portion and the one end surface.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 1. 
The primary reason for the allowance of the independent claim 5 is the inclusion of the limitation 
“…wherein the pair of bent side plate portions of the back-side portion, the light source fixing plate, and the holding bent portion are integrally formed and are continuously bent and formed over an entire length in a longitudinal direction along each side of the light-guiding plate.”

The primary reason for the allowance of the independent claim 1 is the inclusion of the limitation 
“…a back-side frame that includes a back-side portion formed in a quadrangular shape substantially the same as that of the light-guiding plate, disposed in parallel with the back surface of the liquid crystal panel, and supported by the light source holding plate from a back surface opposite to a front surface facing the liquid crystal panel...”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 6. 
Tan et al. US 2019/0033656, Shinohara et al. US 2018/ 0173052, Zhong et al. US 2016/0363811, Kim et al. US 2018/0149800 and Shimizu US 2008/0303979 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871